                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-04467-BLF
                                   8                       Plaintiff,
                                                                                            ORDER CONSTRUING CLAIMS IN
                                   9               v.                                       U.S. PATENT NOS. 6,154,844; 6,965,968;
                                                                                            7,058,822; 7,613,926; 7,647,633; 8,225,408
                                  10     SONICWALL, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement lawsuit against Defendant
                                  14   Sonicwall, Inc. (“Sonicwall”), alleging infringement of ten patents, including six that are at issue
                                  15   in the present claim construction dispute: U.S. Patent Nos. 6,154,844 (the “’844 Patent”);
                                  16   6,965,968 (the “’968 Patent”); 7,058,822 (the “’822 Patent”); 7,613,926 (the “’926 Patent”);
                                  17   7,647,633 (the “’633 Patent”); and 8,225,408 (the “’408 Patent”). The Court held a Markman
                                  18   hearing on March 1, 2019 (“the Hearing”) for the purpose of construing ten disputed terms in the
                                  19   above listed patents.
                                  20     I.   BACKGROUND
                                  21          The asserted patents are directed to network security technologies that detect online threats
                                  22   from malware. Finjan asserts that Sonicwall’s products and services infringe the asserted patents.
                                  23   See generally Compl., ECF 1. Each of the six patents at issue in the present claim construction
                                  24   dispute is summarized below.
                                  25          A.        The ’822 Patent and ’633 Patent
                                  26          The ’822 Patent is titled “Malicious Mobile Code Runtime Monitoring System and
                                  27   Methods” and was issued on June 6, 2006. Ex. 1 to Kastens Decl. (the ’822 Patent), ECF 89-2.
                                  28   The ’633 Patent has the same name and specification and was issued on January 12, 2010. Ex. 2
                                   1   to Kastens Decl. (the ’633 Patent), ECF 89-2. These related patents provide systems and methods

                                   2   for protecting devices on an internal network from code, applications, and/or information

                                   3   downloaded from the Internet that perform malicious operations. See, e.g., ’633 Patent at

                                   4   Abstract. At a high level, some embodiments include a protection engine that resides on a

                                   5   network server and monitors incoming information for executable code. Id. at 2:20–3:4. Upon

                                   6   detection of executable code, the protection engine deploys a “mobile protection code” and

                                   7   protection policies to a downloadable-destination. Id. at 3:5–21. At the destination, the

                                   8   Downloadable is executed, typically within a sandboxed environment, and malicious or potentially

                                   9   malicious operations that run or attempt to run are intercepted and neutralized by the mobile

                                  10   protection code according to set protection policies. See id. at 3:22–40.

                                  11          B.    The ’844 Patent
                                  12          The ’844 Patent is titled “System and Method for Attaching a Downloadable Security
Northern District of California
 United States District Court




                                  13   Profile to a Downloadable” and was issued on November 28, 2000. Ex. 3 to Kastens Decl. (the

                                  14   ’844 Patent), ECF 89-2. This patent claims systems and methods for inspecting Downloadables

                                  15   for suspicious code or behavior according to a set of rules and generating a profile of the results

                                  16   from the inspection. See, e.g., id. at 1:62–3:7. In some embodiments, a content inspection engine

                                  17   generates a security profile and links that profile to a Downloadable. Id. at 2:3–11. The profile

                                  18   can include certificates that are later read by a protection engine to determine whether or not to

                                  19   trust the profile. Id. at 2:20–48. By providing verifiable profiles, the claimed systems and

                                  20   methods may efficiently protect computers from hostile Downloadables. Id. at 2:61–3:7.

                                  21          C.    The ’926 Patent
                                  22          The ’926 Patent is titled “Method and System for Protecting a Computer and a Network

                                  23   from Hostile Downloadables” and was issued on November 3, 2009. Ex. 4 to Kastens Decl. (the

                                  24   ’926 Patent), ECF 89-2. The patent provides “protection systems and methods [for] [p]rotecting a

                                  25   personal computer (“PC”) or other persistently or even intermittently network accessible devices

                                  26   or processes from harmful, undesirable, suspicious or other ‘malicious’ operations.” Id. at 2:27–

                                  27   31. To achieve this goal, some embodiments utilize a protection engine in order to determine

                                  28   whether potential downloadables include executable code. See, e.g., id. at 9:57–62.
                                                                                         2
                                   1          D.    The ’408 Patent

                                   2          The ’408 Patent is titled “Method and System for Adaptive Rule-Based Content Scanners”

                                   3   and was issued on July 17, 2012. Ex. 5 to Kastens Decl. (the ’408 Patent), ECF 89-2. The patent

                                   4   provides “a method and system for scanning content that includes mobile code, to produce a

                                   5   diagnostic analysis of potential exploits within the content.” Id. at 1:59–61. The invention uses an

                                   6   adaptive rule-based content (“ARB”) scanner, which dynamically scans and diagnoses incoming

                                   7   Internet content. See id. at 1:65–2:24. The system generates a parse tree based on tokens and

                                   8   patterns of tokens it identifies, then identifies exploits (the malicious portions of the code) within

                                   9   the parse tree. See id. at 2:25–57.

                                  10          E.    The ’968 Patent
                                  11          The ’968 Patent is titled “Method and System for Adaptive Rule-Based Content Scanners”

                                  12   and was issued on July 17, 2012. Ex. 6 to Kastens Decl. (the ’968 Patent), ECF 89-2. Content
Northern District of California
 United States District Court




                                  13   from the Internet can be cached so that the same web page does not have to be retrieved each time

                                  14   a user on the network requests the page. However, users on the same network may have different

                                  15   security policies—different sets of rules that govern whether a file is allowed through the security

                                  16   filter. The ’968 Patent provides a system and method of managing cached content in relation to

                                  17   multiple security policies by, inter alia, providing a “policy-based index . . . indicating

                                  18   allowability of cached content relative to a plurality of policies.” See id. at 1:63–2:7. A cache

                                  19   manager may then utilize the policy-based index to determine whether cached content is allowable

                                  20   for a different user than the original user who requested it and block cached content from being

                                  21   delivered to users for whom it is not allowed. Id. at 2:7–11.

                                  22    II.   LEGAL STANDARD
                                  23          A.    General Principles
                                  24          Claim construction is a matter of law. Markman v. Westview Instruments, Inc., 517 U.S.

                                  25   370, 387 (1996). “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the

                                  26   invention to which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d

                                  27   1303, 1312 (Fed. Cir. 2005) (en banc) (internal citation omitted). As such, “[t]he appropriate

                                  28   starting point . . . is always with the language of the asserted claim itself.” Comark Commc’ns,
                                                                                          3
                                   1   Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998).

                                   2          Claim terms “are generally given their ordinary and customary meaning,” defined as “the

                                   3   meaning . . . the term would have to a person of ordinary skill in the art in question . . . as of the

                                   4   effective filing date of the patent application.” Phillips, 415 F.3d at 1313 (internal citation

                                   5   omitted). The court reads claims in light of the specification, which is “the single best guide to the

                                   6   meaning of a disputed term.” Id. at 1315; see also Lighting Ballast Control LLC v. Philips Elecs.

                                   7   N. Am. Corp., 744 F.3d 1272, 1284–85 (Fed. Cir. 2014) (en banc). Furthermore, “the

                                   8   interpretation to be given a term can only be determined and confirmed with a full understanding

                                   9   of what the inventors actually invented and intended to envelop with the claim.” Phillips, 415

                                  10   F.3d at 1316 (quoting Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed.

                                  11   Cir. 1998)). The words of the claims must therefore be understood as the inventor used them, as

                                  12   such understanding is revealed by the patent and prosecution history. Id. The claim language,
Northern District of California
 United States District Court




                                  13   written description, and patent prosecution history thus form the intrinsic record that is most

                                  14   significant when determining the proper meaning of a disputed claim limitation. Id. at 1315–17;

                                  15   see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                  16          Evidence external to the patent is less significant than the intrinsic record, but the court

                                  17   may also consider such extrinsic evidence as expert and inventor testimony, dictionaries, and

                                  18   learned treatises “if the court deems it helpful in determining ‘the true meaning of language used

                                  19   in the patent claims.’” Philips, 415 F.3d at 1318 (quoting Markman, 52 F.3d at 980). However,

                                  20   extrinsic evidence may not be used to contradict or change the meaning of claims “in derogation

                                  21   of the ‘indisputable public records consisting of the claims, the specification and the prosecution

                                  22   history,’ thereby undermining the public notice function of patents.” Id. at 1319 (quoting

                                  23   Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1578 (Fed. Cir. 1995)).

                                  24          B.    Means-Plus-Function Claims
                                  25          Paragraph 6 of 35 U.S.C § 112 provides for means-plus-function claiming: “An element in

                                  26   a claim for a combination may be expressed as a means . . . for performing a specified function . . .

                                  27   and such claim shall be construed to cover the corresponding structure, material, or acts described

                                  28
                                                                                           4
                                   1   in the specification and equivalents thereof.”1 When a claim uses the term “means” to describe a

                                   2   limitation, it creates a presumption that the inventor used the term to invoke § 112 ¶ 6. Biomedino

                                   3   v. Waters Technologies, 490 F.3d 946, 950 (Fed. Cir. 2007). The “presumption can be rebutted

                                   4   when the claim, in addition to the functional language, recites structure sufficient to perform the

                                   5   claimed function in its entirety.” Id.

                                   6            If a court concludes that a claim limitation is a means-plus-function limitation, “two steps

                                   7   of claim construction remain: 1) the court must first identify the function of the limitation; and 2)

                                   8   the court must then look to the specification and identify the corresponding structure for that

                                   9   function.” Id. The claim limitation will then be construed to cover that corresponding structure

                                  10   and equivalents thereof. 35 U.S.C § 112 ¶ 6.

                                  11   III.     AGREED CONSTRUCTIONS
                                  12            The parties agree on the construction of several terms. See Joint Claim Construction
Northern District of California
 United States District Court




                                  13   Statement, ECF 80. Some of the agreed upon terms appear in U.S. Patent Nos. 6,804,780

                                  14   (the “ʼ780 Patent”); 7,975,305 (the “’305 Patent”); and 8,677,494 (the “’494 Patent”), which are

                                  15   asserted in this action but not subject to claim construction dispute. The Court approves and

                                  16   adopts the following constructions:

                                  17
                                           Claim Term                            Agreed Construction
                                  18       “Downloadable”                        “an executable application program, which is downloaded
                                                                                 from a source computer and run on the destination computer”
                                  19       (’844 Patent, claims 1, 15, 41, 43;
                                           ’494 Patent, claim 10;
                                  20       ’780 Patent, claims 1, 9, 17;
                                           ’926 Patent, claim 22)
                                  21
                                           “database”                            “a collection of interrelated data organized according to a
                                  22                                             database schema to serve one or more applications”
                                           (’494 Patent, claim 10;
                                  23       ’926 Patent, claim 22;
                                           ’305 Patent, claims 1, 13)
                                  24

                                  25

                                  26
                                  27   1
                                         Paragraph 6 of 35 U.S.C. § 112 was replaced with newly designated § 112(f) when the America
                                  28   Invents Act (“AIA”), Pub. L. No. 112-29, took effect on September 16, 2012. Because the patents
                                       herein were filed before that date, the Court refers to the pre-AIA version of § 112.
                                                                                          5
                                   1     “means for fetching at least one      Governed by 35 U.S.C. § 112(6)
                                         software component identified by
                                   2     the one or more references”           Function: fetching at least one software component identified
                                         (’780 Patent, claim 17)               by the one or more references
                                   3
                                                                               Structure: ID generator programmed to perform the
                                   4
                                                                               algorithm of step 820 disclosed in the ’780 Patent at Fig. 8;
                                   5                                           9:62–64; and 4:56–66.
                                         “means for obtaining a                Governed by 35 U.S.C. § 112(6)
                                   6     Downloadable that includes one
                                         or more references to software        Function: obtaining a Downloadable that includes one or
                                   7     components required to be
                                         executed by the Downloadable”         more references to software components required to be
                                   8                                           executed by the Downloadable
                                         (’780 Patent, claim 17)
                                   9                                           Structure: ID generator programmed to perform the
                                  10                                           algorithm of step 810 disclosed in the ’780 Patent at Fig. 8;
                                                                               9:60–62; and 4:50–54.
                                  11     “parse tree”                          “a hierarchical structure of interconnected nodes built from
                                  12                                           scanned content”
                                         (’408 Patent, claims 1, 9, 22)
Northern District of California
 United States District Court




                                  13
                                         “policy index”                        “a data structure indicating allowability of cached content
                                  14                                           relative to a plurality of policies”
                                         (’968 Patent, claim 1)
                                  15

                                  16   IV.    DISCUSSION
                                  17          Prior to the Hearing the parties stipulated to forgo oral argument on disputed terms two,
                                  18   three, four, and five under the expectation that the Court would adopt the constructions for these
                                  19   terms entered in Finjan Inc. v. Cisco Systems, Inc., Case No. 17-cv-00072-BLF (“the Cisco case”).
                                  20   See Stipulation to Streamline Issues for Oral Argument, ECF 122. In so stipulating the parties
                                  21   have not waived any of their respective appellate rights and have not withdrawn any of their
                                  22   respective positions as set forth in the claim construction briefing in the instant action. See id.
                                  23   at 1. As set forth below, the Court does adopt the constructions previously entered in the Cisco
                                  24   case for disputed terms two, three, four, and five and includes discussion in the present order that
                                  25   mirrors the discussion in the Cisco case for these terms. In addition, the Court adopts a
                                  26   construction for disputed term one that is identical to the construction in the Cisco case although
                                  27   here the Court annotates term one to make clear an implicit limitation. The Court discusses in turn
                                  28   the ten disputed terms.
                                                                                          6
                                   1           A.   Disputed terms in the ’822 Patent and ’633 Patent

                                   2                1. “mobile protection code” (’633 Patent claims 1, 8, and 14) (’822 Patent
                                                       claims 1 and 9)
                                   3
                                              Finjan’s Proposal               Sonicwall’s Proposal              Court’s Construction
                                   4    “code that,                      “mobile executable code that,     “code that,
                                        at runtime, monitors or          at runtime, monitors for and      at runtime, monitors or
                                   5    intercepts actually or           intercepts actually or            intercepts actually or
                                        potentially malicious code       potentially malicious code        potentially malicious code
                                   6    operations without modifying     operations without modifying      operations without modifying
                                        the executable code”             the executable code”              the executable code”
                                   7
                                                                                                           where the mobile protection
                                   8                                                                       code itself must be executable

                                   9          As a representative example, the disputed term “mobile protection code” appears in

                                  10   independent claim 1 of the ’633 Patent, which recites:

                                  11          1. A computer processor-based method, comprising:

                                  12                  receiving, by a computer, downloadable-information;
Northern District of California
 United States District Court




                                  13                  determining, by the computer, whether the downloadable-information includes
                                                      executable code; and
                                  14
                                                      based upon the determination, transmitting from the computer mobile protection
                                  15                  code to at least one information-destination of the downloadable-information, if the
                                                      downloadable-information is determined to include executable code.
                                  16
                                       ’633 Patent at 20:54–62 (emphasis added).
                                  17
                                              Finjan argues that its proposed construction is proper because it is consistent with how a
                                  18
                                       person of ordinary skill in the art would understand the intrinsic record and because its proposed
                                  19
                                       construction has already been adopted in this District by this Court. See Opening Br. at 4–5,
                                  20
                                       ECF 89. Indeed, prior claim construction orders issued in the same jurisdiction are entitled to
                                  21
                                       substantial deference. See Finjan, Inc. v. Symantec Corp., 2017 WL 550453, at *3 (N.D. Cal. Feb.
                                  22
                                       10, 2017) (“If anything, to the extent possible, the degree of deference should be greater where the
                                  23
                                       prior claim construction order was issued in the same jurisdiction.”); Visto Corp. v. Sproqit Techs.,
                                  24
                                       Inc., 445 F. Supp. 2d 1104, 1107–08 (N.D. Cal. 2006) (explaining that the Supreme Court has
                                  25
                                       stressed the particular importance of intrajurisdictional uniformity in claim construction).
                                  26
                                              In Finjan, Inc. v. Blue Coat Sys., Inc., 2014 WL 5361976 (N.D. Cal. Oct. 20, 2014) (“Blue
                                  27
                                       Coat I”), the undersigned considered precisely the term “mobile protection code” in the very same
                                  28
                                                                                         7
                                   1   ’633 Patent and construed the term as “code that, at runtime, monitors or intercepts actually or

                                   2   potentially malicious code operations.” Id. at *3; see also Finjan, Inc. v. Proofpoint, Inc., 2015

                                   3   WL 7770208, at *5 (N.D. Cal. Dec. 3, 2015) (Judge Gilliam adopting an identical construction for

                                   4   the same term in the same patent). Finjan’s proposed construction in the instant action seeks to

                                   5   append the phrase “without modifying the executable code” but is otherwise identical to the

                                   6   construction adopted by this Court in Blue Coat I and Proofpoint. Review of the undersigned’s

                                   7   Blue Coat I order confirms that appending “without modifying the executable code” to the Court’s

                                   8   prior construction is consistent with the Court’s prior order. In Blue Coat I, the Court considered

                                   9   the related term “causing mobile protection code to be executed . . .” and construed it to require

                                  10   that “the mobile protection code [is] communicated . . . without modifying the executable code.”

                                  11   2014 WL 5361976, at *8 (emphasis added). The Court additionally noted that “the intrinsic

                                  12   evidence . . . indicate[s] that the MPC [mobile protection code] travels to the destination without
Northern District of California
 United States District Court




                                  13   modifying executable code.” Id. Moreover, here, Sonicwall includes the “without modifying the

                                  14   executable code” language in its own proposed construction. See Responsive Br. at 1, ECF 109.

                                  15   In sum, Finjan’s proposed construction of “mobile protection code” in the instant action is

                                  16   effectively the same as that adopted in Blue Coat I and Proofpoint and entitled to deference, see

                                  17   Symantec, 2017 WL 550453, at *3.

                                  18          The Court has carefully considered Sonicwall’s construction but is not persuaded

                                  19   Sonicwall’s arguments overcome the deference provided Finjan’s proposed construction. For

                                  20   example, Sonicwall seeks a construction that the mobile protection code “monitors for and

                                  21   intercepts” malicious code. Responsive Br. at 1 (emphasis added). In other words, Sonicwall

                                  22   argues that “monitors” and “intercepts” are “essentially synonymous.” Id. at 3. The intrinsic

                                  23   evidence reveals that the mobile protection code “monitor[s] or otherwise intercept[s]” such

                                  24   malicious operations. See ’633 Patent at 3:7–11 (emphasis added). While this may indicate that

                                  25   “monitoring” is a subset of “intercepting” it does not equate the two terms. Moreover, the

                                  26   specification further states that “the mobile protection code . . . enables various Downloadable

                                  27   operations to be detected, intercepted or further responded to via protection operations.” Id. at

                                  28   2:52–55 (emphasis added). This statement does not preclude monitoring that is separate from
                                                                                         8
                                   1   intercepting. Thus, the Court does not find the intrinsic evidence sufficiently clear to justify

                                   2   departure from the prior claim construction orders that explicitly construed mobile protection code

                                   3   to “monitor[] or intercept[],” see Blue Coat I, 2014 WL 5361976, at *3; Proofpoint, 2015 WL

                                   4   7770208, at *5.

                                   5          However, Sonicwall does point out that the undersigned previously found that “the ‘code’

                                   6   in ‘mobile protection code’ must be executable code.” See Finjan, Inc. v. Blue Coat Sys., LLC,

                                   7   283 F. Supp. 3d 839, 870–71 (N.D. Cal. 2017) (“Blue Coat II”) (summary judgment order

                                   8   discussing an implicit limitation in the undersigned’s claim construction order in Blue Coat I); see

                                   9   also Responsive Br. at 2. The Court has reviewed its reasoning in Blue Coat II and agrees that the

                                  10   “mobile protection code” must be executable code. At the Hearing, Finjan agreed that an

                                  11   annotation to reflect this limitation would be “consistent with [the Court’s] previous order.” See

                                  12   Hearing Tr. at 7:18–19, ECF 127. Thus, the Court annotates the term to make clear this limitation
Northern District of California
 United States District Court




                                  13   implicit in the undersigned’s prior constructions of the term.

                                  14          Accordingly, for the reasons above, the Court adopts Finjan’s construction as annotated.

                                  15                2. “A computer program product, comprising a computer usable medium
                                                       having a computer readable program code therein, the computer readable
                                  16                   program code adapted to be executed for computer security, the method
                                                       comprising:” (’633 Patent claim 14)
                                  17
                                             Finjan’s Proposal                Sonicwall’s Proposal             Court’s Construction
                                  18    The typographical error in the    The phrase “the method”          The typographical error in the
                                        preamble is corrected to read:    should not be struck from the    preamble is corrected to read:
                                  19                                      preamble. As written, the
                                        “A computer program               claim is indefinite under        “A computer program
                                  20    product, comprising a             IPXL for reciting a mix of       product, comprising a
                                        computer usable medium            statutory classes of subject     computer usable medium
                                  21    having a computer readable        matter.                          having a computer readable
                                        program code therein, the                                          program code therein, the
                                  22    computer readable program                                          computer readable program
                                        code adapted to be executed                                        code adapted to be executed
                                  23    for computer security,                                             for computer security,
                                        comprising:”                                                       comprising:”
                                  24
                                              The parties dispute whether the words “the method” in the preamble to claim 14 of the
                                  25
                                       ’633 Patent are the result of a typographical error and properly removed in construing the claim.
                                  26
                                       Finjan argues that the words should be removed while Sonicwall argues that the words should
                                  27
                                       remain and render the claim indefinite under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d
                                  28
                                                                                         9
                                   1   1377 (Fed. Cir. 2005). See Opening Br. at 7–8; Responsive Br. at 4–7.

                                   2          The undersigned considered precisely this issue in Blue Coat I, 2014 WL 5361976. In

                                   3   Blue Coat I the parties also disputed whether the words “the method” in the preamble to claim 14

                                   4   were a typographical error. Id. at *7. The undersigned agreed with Plaintiff Finjan and construed

                                   5   the term “to correct the typographical error” resulting in a construction identical to Finjan’s

                                   6   proposed construction in the instant action. See id. at *7–8; Opening Br. at 7. The undersigned

                                   7   further noted that “the corrected preamble can be reasonably interpreted to set forth a computer

                                   8   readable program code that, when executed, performs the limitations of the claim.” Blue Coat I,

                                   9   2014 WL 5361976, at *7.

                                  10          When a patentee seeks a correction of claim language, “a district court can do so only if

                                  11   (1) the correction is not subject to reasonable debate based on consideration of the claim language

                                  12   and the specification and (2) the prosecution history does not suggest a different interpretation of
Northern District of California
 United States District Court




                                  13   the claims.” Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1354 (Fed. Cir. 2003).

                                  14   Sonicwall argues that in Blue Coat I the undersigned was “not presented with the language of the

                                  15   dependent claims and prosecution history that: (i) contradicts Finjan’s correction; and (ii) suggests

                                  16   a different possible interpretation of the preamble.” Responsive Br. at 4. In other words,

                                  17   Sonicwall contends that the Court’s construction in Blue Coat I is not valid because the Court’s

                                  18   “correction” to remove the words “fails both of the[] [Novo] requirements” when considering “the

                                  19   dependent claims and prosecution history” of the ’633 Patent. See Responsive Br. at 4.

                                  20          However, contrary to Sonicwall’s suggestion, the undersigned was faced with essentially

                                  21   the same record and arguments in Blue Coat I. For example, Blue Coat argued—as Sonicwall

                                  22   does here—that during the prosecution of the ’633 Patent the preamble was amended to be in line

                                  23   with Ex Parte Bo Li, 88 U.S.P.Q.2d 1695 (2008), and thus not transformed into a proper

                                  24   Beauregard claim.2 See Blue Coat’s Responsive Br. at 22–23, ECF 66 in 5:13-cv-03999;

                                  25   Responsive Br. 4–5. As another example, Blue Coat argued that “a person of ordinary skill in the

                                  26
                                  27   2
                                        Computer-readable media claims—such as claims covering programs encoded on tangible
                                  28   computer-readable media—are commonly referred to as Beauregard claims after In re
                                       Beauregard, 53 F.3d 1583 (Fed. Cir. 1995).
                                                                                  10
                                   1   art looking at the claim language, specification, and prosecution history would be left to surmise

                                   2   various inconsistent corrections,” see Blue Coat’s Responsive Br. at 23 (relying on Nova, 350 F.3d

                                   3   at 1357), while Sonicwall likewise argues that the “claims” and “prosecution [history] suggest[] a

                                   4   different interpretation” under Nova, see Responsive Br. at 5. In Blue Coat I, the undersigned

                                   5   considered and rejected the arguments raised by Blue Coat and Sonicwall makes a no more

                                   6   compelling case here.

                                   7          Sonicwall additionally argues that because dependent claims 15 to 20 refer to “the method

                                   8   of claim 14” there is reasonable debate about how the claim should be corrected. See Responsive

                                   9   Br. at 4 (citing ’633 Patent) (emphasis removed). However, Sonicwall cannot credibly argue that

                                  10   dependent claims 15 to 20 were not available to the Court in deciding Blue Coat I. Indeed, the

                                  11   Court previously found that the corrected preamble to claim 14 sets forth not a method but “a

                                  12   computer readable program code.” Blue Coat I, 2014 WL 5361976, at *7. Moreover, the Court’s
Northern District of California
 United States District Court




                                  13   prior construction in Blue Coat I is entitled to deference, see Symantec, 2017 WL 550453, at *3,

                                  14   and Finjan seeks an identical construction here. In sum, the Court adopts Finjan’s construction.

                                  15          Having removed the words “the method” from claim 14, the Court need not and does not

                                  16   reach Sonicwall’s indefiniteness arguments under IPXL which depend on inclusion of the words

                                  17   “the method.” See Responsive Br. at 6–7; see also Finjan, Inc. v. Blue Coat Sys., Inc., 2015 WL

                                  18   3630000, at *12 (N.D. Cal. June 2, 2015) (finding claim 14 of the ’633 Patent not indefinite as

                                  19   construed to not include the words “the method”).

                                  20          B.    Disputed terms in the ’844 Patent
                                  21          The parties dispute three terms in the ’844 Patent. All three terms appear in independent

                                  22   claim 43 which recites:

                                  23          43. An inspector system comprising:

                                  24                  means for receiving a Downloadable;
                                  25                  means for generating a first Downloadable security profile that identifies
                                                      suspicious code in the received Downloadable; and
                                  26
                                                      means for linking the first Downloadable security profile to the Downloadable
                                  27                  before a web server makes the Downloadable available to web clients.
                                  28   ’844 Patent at 14:34–42 (emphasis added).
                                                                                        11
                                   1           Sonicwall’s briefing raises a threshold issue regarding the three disputed terms recited in

                                   2   claim 43. See Responsive Br. at 7–9. Specifically, Sonicwall contends that claim 43 is directed to

                                   3   the “inspector 125” embodiment as opposed to the “network gateway 110” embodiment in

                                   4   the ’844 Patent. Id. Finjan disagrees. See Reply Br. at 4–5, ECF 110. Because the parties’

                                   5   disagreement pertains to a common issue in the disputed terms, the Court addresses that issue first.

                                   6           Sonicwall argues that claim 43 is an “inspector system” claim and “cannot be read onto a

                                   7   network gateway” for several reasons. See Responsive Br. at 7. Sonicwall first contends that the

                                   8   preamble of claim 43 recites “an inspector system” and that Finjan added this word during

                                   9   prosecution. See Responsive Br. at 8 (emphasis in original). According to Sonicwall, Finjan

                                  10   argued before the patent examiner that “the claims were distinct from [the] Ji [prior art reference]

                                  11   because Ji disclosed a network gateway whereas the claims are directed to an ‘inspector.’” Id.

                                  12   (citing Ex. E to McGrath Decl. (5/3/2000 Response) at 4, ECF 109-6). On this basis, Sonicwall
Northern District of California
 United States District Court




                                  13   claims that Finjan manifested a clear intention to limit the claim scope to “inspector 125” while

                                  14   excluding gateway embodiments. Id. at 8.

                                  15           Sonicwall then asserts that claim 43 requires the inspector system to generate a

                                  16   Downloadable Security Profile (“DSP”) and link the DSP to the Downloadable before a web

                                  17   server makes the Downloadable available to web clients. Responsive Br. at 8. In Sonicwall’s

                                  18   view, only the inspector 125 is described in the specification as both “generating” and “linking”

                                  19   the DSP. Id. Sonicwall further asserts that the generic protection engine of the network gateway

                                  20   only generates the DSP and passes the Downloadable without linking the Downloadable to the

                                  21   DSP. Id. According to Sonicwall, because claim 43 recites functions that are performed only by

                                  22   inspector 125, the corresponding structure of the three disputed terms of the ’844 Patent must be a

                                  23   structure within the inspector 125. Id. at 9.

                                  24           Finjan responds that Sonicwall’s construction is inconsistent with decisions issued by

                                  25   courts within this District. See Reply Br. at 4–5. Finjan also argues that the ’844 Patent discloses

                                  26   embodiments “where the inspector is at different locations, including at the network gateway.” Id.

                                  27   at 5.

                                  28           After carefully reviewing the parties’ briefing, the record, and the undersigned’s prior
                                                                                        12
                                   1   decision on this same issue in the Cisco case, the Court agrees with Finjan’s position. First,

                                   2   Sonicwall’s reliance on the fact that the preamble of claim 43 recites “inspector” is unpersuasive.

                                   3   “[W]hen a patentee defines a structurally complete invention in the claim body and uses the

                                   4   preamble only to state a purpose or intended use for the invention, the preamble is not a claim

                                   5   limitation.” Novatek, Inc. v. Sollami Co., 559 F. App’x 1011, 1015 (Fed. Cir. 2014) (internal

                                   6   quotation marks and citation omitted). That said, “clear reliance on the preamble during

                                   7   prosecution to distinguish the claimed invention from prior art transforms the preamble into a

                                   8   claim limitation.” Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir.

                                   9   2002). Here, the Court finds that the preamble of claim 43 is not a limitation. The body of the

                                  10   claim structurally defines the claimed invention. In addition, the prosecution history of the ’844

                                  11   Patent does not clearly show that Finjan distinguished the Ji reference by adding “inspector” to the

                                  12   preamble. Rather, Finjan emphasized that the Ji reference is distinguishable because it “does not
Northern District of California
 United States District Court




                                  13   teach generating [DSP] or linking the [DSP] to a Downloadable before the web server makes the

                                  14   Downloadable security profile available to web clients” and fails to disclose “examining an

                                  15   already linked [DSP] by network gateways.” See Ex. E to McGrath Decl. (5/3/2000 Response)

                                  16   at 5 (emphasis in original). These statements do not pertain to the preamble. Thus, the

                                  17   prosecution history does not show that Finjan clearly relied on the preamble to limit claim 43.

                                  18   Catalina, 289 F.3d at 808.

                                  19          To the extent that Sonicwall invokes the prosecution disclaimer doctrine, its argument

                                  20   fails. Any disclaimer must be “clear and unmistakable” and cannot be “amenable to multiple

                                  21   reasonable interpretations.” Omega Eng'g, Inc, v. Raytek Corp., 334 F.3d 1314, 1325–26 (Fed.

                                  22   Cir. 2003). Here, at best, Finjan’s patent prosecution statements are ambiguous and thus do not

                                  23   support Sonicwall’s position. As such, Finjan’s statements do not show that it “clearly and

                                  24   unmistakabl[y]” disavowed “network gateway” embodiments from the claim scope. Id. In fact,

                                  25   other courts have reached the same conclusion after reviewing the prosecution history of the ’844

                                  26   Patent. See Finjan, Inc. v. Symantec Corp., 2017 WL 550453, at *16 (N.D. Cal. Feb. 10, 2017)

                                  27   (“The Court does not read this language to establish . . . that an inspector by definition can never

                                  28   be at the gateway, or to amount to a clear and unmistakable disavowal.”).
                                                                                        13
                                   1          Second, the Court is unpersuaded by Sonicwall’s argument that claim 43 excludes

                                   2   “network gateway” embodiments on the grounds that the specification discloses only inspector

                                   3   125 to “generate” and “link” the DSP. To be sure, the ’844 Patent expressly discloses that content

                                   4   inspection engine 160 in the inspector 125 of Fig. 1 to both generate and link DSP to a

                                   5   Downloadable. See, e.g., ’844 Patent at 8:36–9:4. However, the specification also explicitly

                                   6   describes that the content inspection engine 525 which may be located at the network gateway

                                   7   generates DSP for a Downloadable and that the content inspection engine 525 is “similar to the

                                   8   content inspection engine 160 of the inspector 125.” Id. at 7:62–64, 7:67–8:2. The specification

                                   9   further explains that the content inspection engine 525 generates DSP for the received

                                  10   Downloadable as described with reference to Figs. 4 and 6, id. at 9:63–65, where it is disclosed

                                  11   that content inspection engine 160 attaches DSP, id. at 7:13–16, 8:36–9:4. Based on those

                                  12   disclosures, and in particular, given that the ’844 Patent expressly describes that the content
Northern District of California
 United States District Court




                                  13   inspection engine 160 at the network gateway is similar to those in the inspector 125, a person of

                                  14   ordinary skill in the art would understand that the content inspection engine located at the gateway

                                  15   can link DSP to the Downloadable. The Court therefore rejects Sonicwall’s argument that the

                                  16   “linking” limitation in claim 43 shows that “network gateway” embodiments are excluded.

                                  17          Accordingly, the Court concludes that claim 43 covers embodiments where the inspector is

                                  18   located at the network gateway. This interpretation of claim 43 is consistent with the construction

                                  19   of other courts. Symantec, 2017 WL 550453, at *16.

                                  20          The Court now addresses the three disputed terms in the ’844 Patent separately below.

                                  21                1. “means for receiving a Downloadable” (claim 43)
                                  22         Finjan’s Proposal               Sonicwall’s Proposal              Court’s Construction
                                        Function: receiving a             Function: receiving a             Function: receiving a
                                  23    Downloadable                      Downloadable                      Downloadable

                                  24    Structure: Downloadable file      Structure: inspector 125 that     Structure: Downloadable file
                                        interceptor                       is external to a network          interceptor
                                  25                                      gateway

                                  26          There is no dispute that this term is a means-plus-function limitation and that the function

                                  27   is “receiving a Downloadable.” See Opening Br. at 9; Responsive Br. at 9. The Court therefore

                                  28   adopts the function agreed by the parties.

                                                                                        14
                                   1          The parties, however, dispute the structure for this limitation. Finjan argues that the proper

                                   2   structure is “Downloadable file interceptor” because the ’844 Patent disclose this element to

                                   3   perform “the function of receiving a Downloadable.” Opening Br. at 9. Finjan points out that

                                   4   Judge Gilliam and Judge Orrick in this District determined that the proper structure is

                                   5   “Downloadable file interceptor.” Id. (citing Finjan, Inc. v. Symantec Corp., 2017 WL 550453,

                                   6   at *3–4 (N.D. Cal. Feb. 10, 2017); Finjan, Inc. v. Sophos, Inc., 2015 WL 890621, at *8 (N.D. Cal.

                                   7   Mar. 2, 2015) (“[T]he structure for ‘means for receiving a Downloadable’ is unambiguous: the

                                   8   Downloadable file interceptor.”)).

                                   9          Sonicwall counters that the structure is the “inspector 125, which is external to network

                                  10   gateway 110.” Responsive Br. at 9. Sonicwall’s proposal is based on its argument that claim 43

                                  11   excludes “network gateway” embodiments. See id. However, as discussed earlier, the Court

                                  12   rejects Sonicwall’s position that claim 43 does not cover “network gateway” embodiments. Thus,
Northern District of California
 United States District Court




                                  13   the Court finds that Sonicwall’s proposed structure is improper.

                                  14          The remaining issue is whether the “Downloadable file interceptor” is the proper structure.

                                  15   The specification clearly discloses that the Downloadable file interceptor performs the function of

                                  16   receiving a Downloadable. See, e.g., ’844 Patent at 9:22–23. The parties, however, dispute the

                                  17   location of the Downloadable file interceptor. Sonicwall contends that this structure is not part of

                                  18   the inspector 125 on the grounds that it exists only on the network gateway or computer client.

                                  19   Responsive Br. at 9. Finjan counters that there is no basis for a distinction between “inspector”

                                  20   claims and “gateway” claims. See Reply Br. at 4.

                                  21          After reviewing the ’844 Patent and the Court’s analysis of this term in the Cisco case, the

                                  22   Court agrees with Finjan’s proposed structure. The specification describes a generic protection

                                  23   engine that includes the Downloadable file interceptor for receiving incoming Downloadables.

                                  24   See ’844 Patent at 7:41–48. This generic protection engine includes content inspection engine 525

                                  25   that is similar to the content inspection engine 160 of the inspector 125, which is external to the

                                  26   gateway as depicted in Fig. 1. Id. at 7:19–8:2. The specification further describes that the content

                                  27   inspection engine 160 receives Downloadables like the generic protection engine. See id. at 4:52–

                                  28   56 (“[T]he Downloadable ID for the Downloadable will be the same each time the content
                                                                                         15
                                   1   inspection engine 160 (or a protection engine as illustrated in FIG. 5) receives the same

                                   2   Downloadable . . . .”). Based on those disclosures, a person of ordinary skill in the art would

                                   3   understand that inspector 125 with the content inspection engine 160 can include the structure of

                                   4   the Downloadable file interceptor described in relation to the protection engine in order to receive

                                   5   Downloadables. Accordingly, although the ’844 Patent expressly discusses the Downloadable file

                                   6   interceptor in connection to embodiments pertaining to the network gateway or computer client

                                   7   (’844 Patent at 7:41–44, 9:19–10:23), the Court finds that a person of ordinary skill in the art

                                   8   would understand that the Downloadable file interceptor may be located on inspector 125.

                                   9          The Court also notes that Judge Gilliam and Judge Orrick’s claim construction orders

                                  10   determined the proper structure as the “Downloadable file interceptor.” Symantec Corp., 2017

                                  11   WL 550453, at *3–4; Sophos, 2015 WL 890621, at *8. The Court’s above conclusion is

                                  12   consistent with those orders. Thus, the Court is further persuaded that the “Downloadable file
Northern District of California
 United States District Court




                                  13   interceptor” is the correct structure for the “means for receiving a Downloadable.” Symantec,

                                  14   2017 WL 550453, at *3 (explaining that prior claim construction orders issued in the same

                                  15   jurisdiction may receive deference). The Court finds no reason to depart from the prior claim

                                  16   construction orders.

                                  17          For the above reasons, the Court adopts Finjan’s construction.

                                  18                2. “means for generating a first Downloadable security profile that identifies
                                                       suspicious code in the received Downloadable” (claim 43)
                                  19
                                               Finjan’s Proposal               Sonicwall’s Proposal              Court’s Construction
                                  20    Function: generating a first      Function: generating a first       Function: generating a first
                                        Downloadable security profile     Downloadable security profile      Downloadable security profile
                                  21    that identifies suspicious code   that identifies suspicious code    that identifies suspicious code
                                        in the received Downloadable      in the received Downloadable       in the received Downloadable
                                  22
                                        Structure: content inspection     Structure: content inspection      Structure: content inspection
                                  23    engine programmed to              engine 160 of inspector 125        engine programmed to
                                        perform the algorithm             programmed to perform the          perform the algorithm
                                  24    disclosed at col. 8, lines 51–    algorithm disclosed at col. 8,     disclosed at col. 8, lines 51–
                                  25    60 of the ’844 Patent             lines 49–60 of the ’844 Patent     60 of the ’844 Patent
                                                                          and col. 4, lines 36–47, 54–
                                  26                                      57, col. 8, lines 23–24, col. 9,
                                                                          lines 20–42 and Fig. 7 of U.S.
                                  27                                      Patent No. 6,092,194.
                                  28          The parties do not dispute that this term is a means-plus-function limitation and that the
                                                                                         16
                                   1   function is “generating a first Downloadable security profile that identifies suspicious code in the

                                   2   received Downloadable.” Opening Br. at 11; Responsive Br. at 10. The Court therefore adopts

                                   3   the function agreed by the parties.

                                   4           The parties, however, diverge on the proper structure for this limitation. Finjan asserts that

                                   5   its proposed structure is correct because the structure is “taken directly from the specification of

                                   6   the ’844 Patent as it relates to generating a [DSP].” Opening Br. at 11. Finjan further asserts that

                                   7   Judge Gilliam adopted the same structure in Symantec, 2017 WL 550453, at *6–7. See Opening

                                   8   Br. at 11.

                                   9           Sonicwall first responds that the proper structure should be “tied to inspector 125” but that

                                  10   Finjan’s proposal fails to do so. Responsive Br. at 10. Sonicwall next argues that the

                                  11   specification of the ’844 Patent “provides almost no detail of how the content inspection engine

                                  12   160 generates a DSP that identifies suspicious code in the received Downloadable” and that code
Northern District of California
 United States District Court




                                  13   is distinct from operations. See Responsive Br. at 10 (emphasis in original). Based on this

                                  14   assertion, Sonicwall contends that the Court must look to U.S. Patent Application No. 08/964,388

                                  15   (now U.S. Patent No. 6,092,194 (“the ’194 Patent”)), which the ’844 Patent incorporates by

                                  16   reference, to construe the proper structure. Id. at 10.

                                  17           Sonicwall’s first contention is based on the argument that claim 43 excludes “network

                                  18   gateway” embodiments. But, again, the Court rejects Sonicwall’s argument that claim 43 does not

                                  19   cover “network gateway” embodiments. The Court therefore is unpersuaded by Sonicwall’s first

                                  20   contention that the proper structure should be tied to inspector 125.

                                  21           Regarding Sonicwall’s second contention, the Court is unconvinced by Sonicwall’s

                                  22   reliance on the ’194 Patent even if that patent were properly incorporated by reference into

                                  23   the ’844 Patent. The ’194 Patent does not mention “content inspection engine” and the Court is

                                  24   unable to identify with particularity which algorithms disclosed in the ’194 Patent pertain to the

                                  25   “content inspection engine” described in the ’844 Patent. On the other hand, the ’844 Patent itself

                                  26   sufficiently discloses the algorithm for the content inspection engine that performs the agreed

                                  27   upon function:

                                  28                    As stated above, generating a DSP [by the content inspection engine]
                                                                                         17
                                                      includes examining the Downloadable 205 (and the Downloadable
                                   1                  components) for all suspicious operations that will or may be
                                                      performed by the Downloadable, all suspicious code patterns, all
                                   2                  known viruses, etc. Generating a DSP may include comparing all
                                                      operations that will or may be performed against a list of suspicious
                                   3                  operations or against a list of rules, e.g., a rules base 165.
                                                      Accordingly, if an operation in the Downloadable 205 matches one of
                                   4                  the suspicious operations or violates one of the rules, then the
                                                      operation is listed in the DSP 215.
                                   5

                                   6   ’844 Patent at 8:51–60. Similar narrative algorithms have been found to disclose sufficient

                                   7   structure. See Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1385–86 (Fed. Cir. 2011).

                                   8   As such, the Court finds that the proper algorithm is disclosed in col. 8, lines 51–60 of the ’844

                                   9   Patent. Indeed, Judge Gilliam reached the same conclusion. Symantec, 2017 WL 550453, at *6–7

                                  10   (declining to rely on the ’194 Patent and holding that the ’844 Patent disclosed sufficient

                                  11   structure).

                                  12           Moreover, Sonicwall’s argument that Court must look to the ’194 Patent on the grounds
Northern District of California
 United States District Court




                                  13   that code is distinct from operations is unavailing. Finjan’s proposed algorithm in the ’844 Patent

                                  14   describes “generating a DSP includes examining the Downloadable . . . for all suspicious

                                  15   operations that will or may be performed by the Downloadable, all suspicious code patterns, all

                                  16   known viruses, etc.” ’844 Patent at 8:51–55 (emphasis added). As an example, the ’844 Patent

                                  17   discloses that a DSP can be generated using a “rules base.” Id. at 8:55–58. Moreover, the

                                  18   specification discloses that a set of rules may include a “list of suspicious code patterns.” Id.

                                  19   at 2:7–8. Thus, although Sonicwall is correct that “code” is distinct from “operations,” its

                                  20   argument is unavailing. Based on those disclosures, the Court finds that a person of ordinary skill

                                  21   in art would understand how the content inspection engine performs the function based on the

                                  22   algorithm disclosed in col. 8, lines 51–60 of the ’844 Patent.

                                  23           Accordingly, the Court adopts Finjan’s proposed construction.

                                  24                 3. “means for linking the first Downloadable security profile to the
                                                        Downloadable before a web server makes the Downloadable available
                                  25                    to web clients” (claim 43)
                                  26          Finjan’s Proposal                Sonicwall’s Proposal             Court’s Construction
                                        Function: linking the first       Function: linking the first       Function: linking the first
                                  27    Downloadable security profile     Downloadable security profile     Downloadable security profile
                                        to the Downloadable before a      to the Downloadable before a      to the Downloadable before a
                                  28    web server makes the              web server makes the              web server makes the
                                                                                         18
                                        Downloadable available to          Downloadable available to          Downloadable available to
                                   1    web clients                        web clients                        web clients
                                   2
                                        Structure: content inspection      Structure: content inspection      Structure: content inspection
                                   3    engine programmed to               engine 160 of inspector 125        engine programmed to
                                   4    perform the algorithm of step      programmed to perform step         perform step 630 of Fig. 6,
                                        630 disclosed at Fig. 6; col. 8,   630 of Fig. 6, disclosed at col.   disclosed at col. 8, lines 65–
                                   5    lines 65–67; and col. 6, lines     8, lines 65–67 and col. 6, lines   67 and col. 6, lines 13–20 of
                                        13–24 of the ’844 Patent.          13–20 of the ’844 Patent.          the ’844 Patent.
                                   6                                       Specifically, attaching a          Specifically, attaching a
                                                                           Downloadable security profile      Downloadable security profile
                                   7
                                                                           to the Downloadable (col. 8,       to the Downloadable (col. 8,
                                   8                                       lines 65–67 and col. 6, lines      lines 65–67 and col. 6, lines
                                                                           13–18) or attaching to the         13–18) or attaching to the
                                   9                                       Downloadable a pointer that        Downloadable a pointer that
                                                                           points to a stored                 points to a stored
                                  10                                       Downloadable security profile      Downloadable security profile
                                                                           (col. 6, lines 18–20).             (col. 6, lines 18–20).
                                  11

                                  12          There is no dispute that this term is a means-plus-function limitation and that the function
Northern District of California
 United States District Court




                                  13   is “linking the first Downloadable security profile to the Downloadable before a web server makes
                                  14   the Downloadable available to web clients.” Opening Br. at 13; Responsive Br. at 11. The Court
                                  15   therefore adopts the agreed upon function.
                                  16          The parties disagree on the structure for this limitation. Finjan argues that its proposed
                                  17   construction is the one adopted by Judge Gilliam in Symantec, 2017 WL 550453, at *8. See
                                  18   Opening Br. at 13–14. Finjan further contends that its proposal is consistent with the scope of the
                                  19   agreed function and does not incorporate unnecessary and confusing elements. Id. at 14.
                                  20          Sonicwall counters that its proposal specifies that the content inspection engine must be
                                  21   part of the inspector 125. See Responsive Br. at 11. However, like Sonicwall’s earlier arguments,
                                  22   this contention is based on Sonicwall’s view that claim 43 excludes “network gateway”
                                  23   embodiments. The Court rejects that view and thus is unconvinced by this counter-argument.
                                  24   Thus, to the extent that its proposal references content inspection engine 160 and inspector 125,
                                  25   Sonicwall’s construction is improper.
                                  26          Sonicwall also argues that the specification discloses only two methods for linking the
                                  27   DSP to the Downloadable: “(1) attaching the DSP to the Downloadable and (2) attaching a pointer
                                  28   to the Downloadable that points to the DSP stored in the network system 100.” Responsive Br. at
                                                                                          19
                                   1   11–12. Sonicwall further asserts that col. 6, lines 20–24 of the specification should be excluded

                                   2   from Finjan’s proposal. See id. at 12. That portion of the ’844 Patent states the following:

                                   3                   The term “linking” herein will be used to indicate an association
                                                       between the Downloadable 205 and the DSP 215 (including using a
                                   4                   pointer from the Downloadable 195 to the DSP 215, attaching the
                                                       DSP 215 to the Downloadable 205, etc.)
                                   5

                                   6   ’844 Patent at 6:20–24. Sonicwall argues that this portion of the specification only identifies the

                                   7   two methods for linking (which are already disclosed in col. 6, lines 13–20 and col. 8, lines 65–67)

                                   8   and that the reference to “an association” and “etc.” are not algorithms that provide corresponding

                                   9   structure. See Responsive Br. at 12. As discussed below, the Court agrees with Sonicwall on this

                                  10   point.

                                  11            In allowing means-plus-function limitations, “Congress . . . plac[ed] specific constraints on

                                  12   how such a limitation is to be construed, namely, by restricting the scope of coverage to only the
Northern District of California
 United States District Court




                                  13   structure, materials, or acts described in the specification as corresponding to the claimed

                                  14   function and equivalents thereof.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed.

                                  15   Cir. 2015) (emphasis added). Here, the parties both propose algorithms for the structure and thus

                                  16   agree that the specification must describe an algorithm to sufficiently disclose the structure. See

                                  17   Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008)

                                  18   (“[C]omputer-implemented means-plus-function term is limited to the corresponding structure

                                  19   disclosed in the specification and equivalents thereof, and the corresponding structure is

                                  20   the algorithm.” (citation omitted) (emphasis added)). In other words, the structure of the disputed

                                  21   means-plus-function term at issue is limited to the algorithm disclosed in the specification. See id.

                                  22            Here, as Sonicwall argues, col. 6, lines 20–24 of the specification merely restates the

                                  23   function “linking the first Downloadable security profile to the Downloadable” by referring

                                  24   “linking” as an “association” but fails to specify how the content inspection engine performs the

                                  25   claimed function. Thus, that passage does not adequately disclose an algorithm (other than the

                                  26   two methods which Sonicwall does not dispute). See Aristocrat, 521 F.3d at 1334 (specification

                                  27   did not contain an algorithm sufficient to disclose structure, when language identified by plaintiff

                                  28   “simply describe[d] the function to be performed, not the algorithm by which it is performed”).
                                                                                         20
                                   1   Because col. 6, lines 20–24 does not disclose anything beyond the two methods of linking by

                                   2   attaching the DSP or the pointer to the DSP, the Court finds that this portion of the specification

                                   3   does not disclose additional algorithm that corresponds to the structure of the means-plus-function

                                   4   claim.

                                   5            Finjan’s counter-arguments3 are unpersuasive. First, Finjan asserts that Judge Gilliam

                                   6   adopted its proposed construction including col. 6, lines 20–24 of the ’844 Patent. See Opening

                                   7   Br. at 13–14. However, Judge Gilliam expressed that the sentence “[t]he term ‘linking’ herein will

                                   8   be used to indicate an association between the Downloadable 205 and the DSP 215 (including

                                   9   using a pointer from the Downloadable 195 to the DSP 215, attaching the DSP 215 to the

                                  10   Downloadable 205, etc.)” appears to “simply restate the function ‘linking the first Downloadable

                                  11   security profile to the Downloadable’ rather than providing an algorithm for how that function is

                                  12   accomplished, an approach the Federal Circuit has found to be insufficient.” Symantec, 2017 WL
Northern District of California
 United States District Court




                                  13   550453, at *8 (emphasis in original). Nevertheless, Judge Gilliam adopted that passage as part of

                                  14   the construction because the parties’ proposal covered that portion of the ’844 Patent. Id. The

                                  15   Court need not give much deference to Judge Gilliam’s construction when he identified an issue

                                  16   with the parties’ proposal but nevertheless accepted it.

                                  17            Second, Finjan argues that it would be improper to limit the term to examples of linking by

                                  18   “attaching the DSP and the pointer.” See Reply Br. at 8; see also Opening Br. at 14–15.

                                  19   However, the Court’s rejection of Finjan’s position is not improper. As mentioned above, section

                                  20   112 ¶ 6 requires a means-plus-function claim to cover “only the structure, materials, or acts

                                  21   described in the specification.” Williamson, 792 F.3d at 1347. The ’844 Patent discloses only the

                                  22   two methods identified in col. 6, lines 13–20 and col. 8, lines 65–67 as the algorithm, and thus the

                                  23   scope of the dispute term must be limited to that disclosure. See Williamson, 792 F.3d at 1347.

                                  24            Based on the foregoing, the Court adopts Sonicwall’s proposed structure with the

                                  25   exception of the reference to inspector 125 as set forth in the following: “content inspection engine

                                  26   programmed to perform step 630 of Fig. 6, disclosed at col. 8, lines 65–67 and col. 6, lines 13–20

                                  27
                                       3
                                  28    Finjan made additional counter-arguments in the Cisco case that the Court likewise rejected. See
                                       ECF 134 at 13–16 in Finjan Inc. v. Cisco Systems, Inc., Case No. 17-cv-00072-BLF.
                                                                                      21
                                   1   of the ’844 Patent. Specifically, attaching a Downloadable security profile to the Downloadable

                                   2   (col. 8, lines 65–67 and col. 6, lines 13–18) or attaching to the Downloadable a pointer that points

                                   3   to a stored Downloadable security profile (col. 6, lines 18–20).”

                                   4          C.    Disputed term in the ’926 Patent
                                   5                1. “destination computer” (claim 22)
                                   6          Finjan’s Proposal            Sonicwall’s Proposal               Court’s Construction
                                        No construction necessary—    “client computer to which the        No construction necessary—
                                   7    plain and ordinary meaning    incoming Downloadable is             plain and ordinary meaning
                                                                      directed”
                                   8          The parties contest the meaning of the term “destination computer” in claim 22 of the ’926
                                   9   Patent. Claim 22 recites:
                                  10          22. A system for managing Downloadables, comprising:
                                  11
                                                      a receiver for receiving an incoming Downloadable;
                                  12
Northern District of California




                                                      a Downloadable identifier for performing a hashing function on the incoming
 United States District Court




                                  13                  Downloadable to compute an incoming Downloadable ID;

                                  14                  a database manager for retrieving security profile data for the incoming
                                                      Downloadable from a database of Downloadable security profiles indexed
                                  15                  according to Downloadable IDs, based on the incoming Downloadable ID, the
                                                      security profile data including a list of suspicious computer operations that may be
                                  16                  attempted by the Downloadable; and

                                  17                  a transmitter coupled with said receiver, for transmitting the incoming
                                                      Downloadable and a representation of the retrieved Downloadable security profile
                                  18                  data to a destination computer, via a transport protocol transmission.
                                       ’926 Patent at 22:20–35 (emphasis added).
                                  19
                                              Finjan argues that the plain and ordinary meaning of “destination computer” is consistent
                                  20
                                       with the intrinsic record “because this term when read in the context of the claim is easy to
                                  21
                                       understand.” See Opening Br. at 16. Finjan contends that the term is “self-explanatory” and
                                  22
                                       simply describes “a computer that is a destination.” See id. Finjan further argues that Sonicwall’s
                                  23
                                       proposed “client computer” construction would exclude embodiments because “the ’926 Patent
                                  24
                                       describes embodiments in which the ‘destination computer’ is not [] limited” to “client
                                  25
                                       computer[s].” See id. at 16–17. In support, Finjan points to Judge Orrick’s reasoning in an order
                                  26
                                       on post-trial motions that “Finjan has presented evidence that ‘destination computer’ [in the ’926
                                  27
                                       Patent] may have many meanings.” See Finjan, Inc. v. Sophos, Inc., 244 F. Supp. 3d 1016, 1049–
                                  28
                                                                                        22
                                   1   50 (N.D. Cal. 2017) (finding that jury’s finding of infringement of the ’926 Patent was supported

                                   2   by substantial evidence).

                                   3          Sonicwall counters that a “plain and ordinary meaning” does not resolve the parties’

                                   4   principal dispute—“whether the destination computer is limited to the client computer to which

                                   5   the incoming Downloadable is directed . . . or includes other computers that may receive the

                                   6   Downloadable.” See Responsive Br. at 13. Sonicwall argues that the term “destination computer”

                                   7   does not appear in the specification of the ’926 Patent but does appear in the specification of

                                   8   the ’780 Patent (which is incorporated by reference), and that the ’780 Patent “makes clear that

                                   9   ‘destination computer’ means the client computer to which the incoming Downloadable is

                                  10   directed.” See id. at 13. Specifically, Sonicwall points to language in the ’780 Patent specification

                                  11   stating that “[a] Downloadable is an executable application program, which is downloaded from a

                                  12   source computer and run on the destination computer.” See ’780 Patent at 1:50–53, ECF 1-4; see
Northern District of California
 United States District Court




                                  13   also Responsive Br. at 13–14. Sonicwall contends that one of ordinary skill in the art would read

                                  14   “destination computer” to mean “client computer” because during prosecution of the ’780 Patent

                                  15   the applicant stated that “[t]he present invention concerns generation of an ID for mobile code

                                  16   downloaded to a client computer, referred to as a Downloadable.” See 7/31/2003 Amendment

                                  17   at 7 (emphasis added), Ex. I to McGrath Decl., ECF 109-10. Sonicwall additionally argues that

                                  18   Finjan’s proposal would “improperly render the word ‘destination’ utterly superfluous” because

                                  19   “the claims would have the exact same meaning both with and without the word ‘destination.’”

                                  20   See Responsive Br. at 14 (emphasis removed).

                                  21          The crux of this dispute is whether the “destination computer” in claim 22 of the ’926

                                  22   Patent must be a “client computer.” For the reasons discussed below, the Court finds that the

                                  23   “destination computer” in claim 22 is not so limited and may be a computer other than a “client

                                  24   computer.” As an initial matter, Judge Orrick considered this issue in Finjan, Inc. v. Sophos, Inc.,

                                  25   244 F. Supp. 3d 1016, 1049–50 (N.D. Cal. 2017), and found that Finjan had presented sufficient

                                  26   evidence that “destination computer” does not refer exclusively to an end-user (e.g. client)

                                  27   computer to withstand a post-trial motion for judgment as a matter of law. 244 F. Supp. 3d

                                  28   at 1049. While Judge Orrick’s ruling was not a claim construction order and thus not afforded
                                                                                        23
                                   1   substantial deference, see Symantec, 2017 WL 550453, at *3 (N.D. Cal. Feb. 10, 2017), Judge

                                   2   Orrick’s reasoning is nonetheless persuasive. Indeed, Judge Orrick noted that “the word

                                   3   ‘destination’ adds something—it emphasizes that the computer to which the downloadable is

                                   4   being transmitted is not any computer, but rather a particular computer.” See Sophos, 244

                                   5   F. Supp. 3d at 1049 (emphasis in original). Judge Orrick concluded that Finjan had presented

                                   6   evidence that “destination computer” had “many meanings under the ’926 Patent,” and was thus

                                   7   not limited to end-user/client computers. See id. at 1049–50.

                                   8          Sonicwall’s arguments to the contrary are unconvincing. First, the claims refer simply to a

                                   9   “destination computer” without further limitation and neither the ’926 Patent specification nor

                                  10   the ’780 Patent specification defines the destination computer to be a client computer. In support

                                  11   of its argument that “destination computer” and “client computer” are interchangeable Sonicwall

                                  12   relies on the applicant’s statement during prosecution that “[t]he present invention concerns
Northern District of California
 United States District Court




                                  13   generation of an ID for mobile code downloaded to a client computer, referred to as a

                                  14   Downloadable.” See 7/31/2003 Amendment at 7 (emphasis added); see also Responsive Br.

                                  15   at 14. However, for prosecution disclaimer to attach, “disavowing actions or statements made

                                  16   during prosecution [must] be both clear and unmistakable.” Omega Eng'g, Inc, v. Raytek Corp.,

                                  17   334 F.3d 1314, 1325–26 (Fed. Cir. 2003). Here, the applicant’s statement merely defines

                                  18   “Downloadable” and indicates that the Downloadable may be downloaded to a client computer but

                                  19   does not clearly and unmistakably disavow the scope of “destination computer,” which is not

                                  20   mentioned at all. Thus, the applicant did not disclaim the full scope of “destination computer” in

                                  21   this statement during prosecution.

                                  22          Second, contrary to Sonicwall’s contention, permitting the term “destination computer” to

                                  23   capture destinations other than a client computer does not “render the word ‘destination’ utterly

                                  24   superfluous,” see Responsive Br. at 14. Just as Judge Orrick reasoned in Sophos, see 244 F. Supp.

                                  25   3d at 1049, the word “destination” still requires that the Downloadable be transmitted to a

                                  26   particular computer at which the Downloadable is run, rather than any computer whatsoever.

                                  27   See ’780 Patent at 1:50–53 (“A Downloadable is an executable application program, which is

                                  28
                                                                                       24
                                   1   downloaded from a source computer and run on the destination computer.”4) (emphasis added).

                                   2   Accordingly, “destination” is not rendered superfluous even where the “destination computer” is

                                   3   not a “client computer.”

                                   4           Finally, “claim terms must be given their plain and ordinary meaning to one of skill in the

                                   5   art.” Thorner v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012). A

                                   6   “patentee is free to choose a broad term and expect to obtain the full scope of its plain and

                                   7   ordinary meaning unless the patentee explicitly redefines the term or disavows its full scope.” Id.

                                   8   On its face, claim 22 does not include the limitation proposed by Sonicwall and the Court does not

                                   9   find sufficient support in the remainder of the intrinsic record to implicitly read in such a

                                  10   requirement. In addition, Sonicwall’s argument that the “plain and ordinary meaning” does not

                                  11   resolve the parties’ principal dispute as to whether “destination computer” equals “client

                                  12   computer” is unavailing. See Responsive Br. at 13. If the Court is to give the patentee’s choice of
Northern District of California
 United States District Court




                                  13   terms any effect, the two terms are necessarily not synonymous. Thus, the Court’s construction

                                  14   resolves the principal dispute.

                                  15           In sum, the Court adopts the plain and ordinary meaning of the disputed term.

                                  16          D.     Disputed terms in the ’408 Patent
                                  17           The parties dispute two terms in the ’408 Patent. Both terms appear in claim 9, which

                                  18   recites in part:

                                  19           9. A computer system for multi-lingual content scanning, comprising:

                                  20                      . . . a scanner instantiator, stored on the medium and executed by the computer,
                                                          operatively coupled to said receiver and said multi-lingual language detector for
                                  21                      instantiating a scanner for the specific programming language, in response to
                                                          said determining, the scanner comprising:
                                  22
                                                          a rules accessor for accessing parser rules and analyzer rules for the specific
                                  23                      programming language, wherein the parser rules define certain patterns in terms
                                                          of tokens, tokens being lexical constructs for the specific programming language,
                                  24                      and wherein the analyzer rules identify certain combinations of tokens and patterns
                                                          as being indicators of potential exploits, exploits being portions of program code
                                  25                      that are malicious . . .
                                  26   ’408 Patent at 20:35–60 (emphasis added). Each term is discussed in turn.

                                  27

                                  28
                                       4
                                        This definition of “Downloadable” matches the parties’ agreed upon construction of
                                       “Downloadable.” See supra Section III; Joint Claim Construction Statement at 1, ECF 80.
                                                                                     25
                                                       1. “instantiating, by the computer, a scanner for the specific programming
                                   1                      language” / “instantiating a scanner for the specific programming language”
                                   2                      (claims 1, 9 and 22)
                                                 Finjan’s Proposal               Sonicwall’s Proposal             Court’s Construction
                                   3       No construction necessary—        “substituting specific data,    “substituting specific data,
                                           plain and ordinary meaning        instructions, or both into a    instructions, or both into a
                                   4                                         generic program unit to make    scanner to make it usable for
                                           Alternatively:                    it usable for scanning the      scanning the specific
                                   5       “initializing a scanner for the   specific programming            programming language”
                                           specific programming              language”
                                   6       language”5
                                   7             The ’408 Patent provides “a method and system for scanning content that includes mobile
                                   8   code, to produce a diagnostic analysis of potential exploits within the content.” Id. at 1:59–61.
                                   9   The invention uses an adaptive rule-based content (“ARB”) scanner, which dynamically scans and
                                  10   diagnoses incoming Internet content. See id. at 1:65–2:24. Unlike “prior art scanners that are
                                  11   hard-coded for one particular type of content,” id. at 2:2–3, the claimed ARB scanners “are able to
                                  12   adapt [themselves] dynamically to scan a specific type of content” and the ARB scanner systems
Northern District of California
 United States District Court




                                  13   are “preferably designed as a generic architecture that is language-independent, and is customized
                                  14   for a specific language through use of a set of language-specific rules,” id. at 1:65–2:1, 6:17–20.
                                  15             Finjan argues that “[t]his term does not require construction because it can be readily
                                  16   understood by a person of ordinary skill in the art.” Opening Br. at 18. Finjan posits that a person
                                  17   of ordinary skill in the art reviewing the ’408 Patent would understand “instantiating” to mean
                                  18   “initializing.” See id. Finjan therefore contends that the plain and ordinary meaning of the
                                  19   disputed term is “initializing a scanner for the specific programming language” or that the Court
                                  20   should adopt that meaning in the alternative. See id.; Hearing Tr. at 32:5–11, ECF 127.
                                  21             The Court disagrees. The ’408 Patent does not use “instantiating” and “initializing”
                                  22   synonymously. Instead, the specification makes clear that the patentee intended the words to have
                                  23   different effect. For example, in a paragraph discussing scanners, the specification recites:
                                  24
                                                         ARB scanner factory module 630 instantiates a scanner repository 640.
                                  25                     Repository 640 produces a single instance of each ARB scanner defined in the
                                                         archive file. Preferably, each instance of an ARB scanner is able to initialize itself
                                  26                     and populate itself with the requisite data.

                                  27

                                  28   5
                                           As proposed by Finjan at the Hearing. See Hearing Tr. at 32:5–11, ECF 127.
                                                                                       26
                                   1   ’408 Patent at 15:30–35. Here, the “instantiates” step takes place before and separate from the

                                   2   “initialize” step. If the Court is to give the patentee’s choice of terms any effect, the two words

                                   3   are necessarily not synonymous. Thus, the Court turns to the question of whether Sonicwall’s

                                   4   proposal is appropriate.

                                   5          Sonicwall argues that its proposed construction should govern because the specification

                                   6   states that the ARB scanner is “preferably designed as a generic architecture that is language-

                                   7   independent, and is customized for a specific language through use of a set of language-specific

                                   8   rules.” See ’408 Patent at 6:17–20 (emphasis added); see also Responsive Br. at 18. Sonicwall

                                   9   further argues that the specification explains that the “[t]okenizer 210 and normalizer 240 are

                                  10   generic modules that can be adapted to process any content language, by providing a description

                                  11   of the content language with a rule file.” See ’408 Patent at 8:7–9 (emphasis added); see also

                                  12   Responsive Br. at 16. Sonicwall contends that therefore the scanner is customized using
Northern District of California
 United States District Court




                                  13   “language-specific data [] substituted into a generic module to allow the scanning of a specific

                                  14   programming language.” See Responsive Br. at 16. Sonicwall additionally points out that its

                                  15   proposed construction was adopted by the PTAB as the “broadest reasonable construction . . . in

                                  16   light of the specification.” See id. at 18 (quoting and citing 3/29/2016 IPR Decision at 11–12,

                                  17   Ex. K to McGrath Decl., ECF 109-12).

                                  18          Finjan counters that “a different claim construction standard is applied in the IPR” and that

                                  19   Sonicwall’s proposed construction would “import limitations into the claims when describing a

                                  20   more general component of the scanner.” See Reply Br. at 11.

                                  21          Indeed, the PTAB’s construction in IPR is not binding on this Court and is not afforded

                                  22   deference. See SkyHawke Techs., LLC v. Deca Int’l Corp., 828 F.3d 1373, 1376 (Fed. Cir. 2016).

                                  23   However, Sonicwall’s proposed construction is on point and helpful to the jury, with one

                                  24   exception. The Court is not convinced that “a generic program unit” properly captures the scope

                                  25   of the disputed term, which concerns “a scanner.” See Responsive Br. at 15; ’408 Patent claim 9.

                                  26   The ’408 Patent makes clear that the ARB scanner system is “preferably designed as a generic

                                  27   architecture,” see id. at 6:17–18 (emphasis added), but does not mandate that a scanner is

                                  28   necessarily “a generic program unit.” Moreover, the word “instantiating” is at the crux of this
                                                                                         27
                                   1   dispute, not the word “scanner.” Accordingly, the Court replaces Sonicwall’s proposed language

                                   2   “a generic program unit” with the claim language “a scanner.”

                                   3          “‘Claim construction’ is for the purpose of explaining and defining terms in the claims, and

                                   4   usually requires use of words other than the words that are being defined.” Abbott Labs. V.

                                   5   Sandoz, Inc., 544 F.3d 1341, 1360 (Fed. Cir. 2008). Finjan’s proposal that “instantiating a

                                   6   scanner” has a plain and ordinary meaning will not aid the jury. On the other hand, Sonicwall’s

                                   7   proposal as modified by the Court clarifies that “instantiating a scanner” means “substituting

                                   8   specific data, instructions, or both into a scanner” to make it useable for scanning the specific

                                   9   programming language. The words of the claim must be understood as the inventor used them.

                                  10   See Phillips, 415 F.3d at 1316. Here, “substituting specific data, instructions, or both” is

                                  11   consistent with the patentee’s use of “instantiating” which describes a procedure of customizing or

                                  12   setting up “a scanner for the specific programming language” after a “specific one of a plurality of
Northern District of California
 United States District Court




                                  13   programming languages” is identified. See, e.g., ’408 Patent claim 1; ’408 Patent claim 9. Thus,

                                  14   the Court finds that Sonicwall’s proposed construction as modified by the Court is consistent with

                                  15   the claim language and provides the requisite guidance to the jury.

                                  16          Based on the foregoing, the Court adopts the following construction: “substituting specific

                                  17   data, instructions, or both into a scanner to make it usable for scanning the specific programming

                                  18   language.”

                                  19                2.    “a rules accessor for accessing parser rules and analyzer rules for the
                                                         specific programming language” (claim 9)
                                  20
                                              Finjan’s Proposal              Sonicwall’s Proposal              Court’s Construction
                                  21    No construction necessary—        Governed by 35 U.S.C.            Governed by 35 U.S.C.
                                        plain and ordinary meaning        § 112(6)                         § 112(6)
                                  22

                                  23                                      Function: for accessing          Function: accessing
                                                                          parser rules and analyzer        parser rules and analyzer
                                  24                                      rules for the specific           rules for the specific
                                                                          programming language             programming language
                                  25
                                                                          Structure: indefinite under      Structure: indefinite under
                                  26                                      § 112(2) for failure to          § 112(2) for failure to
                                                                          disclose corresponding           disclose corresponding
                                  27                                      structure                        structure
                                  28
                                                                                         28
                                   1          The parties dispute whether this term is a means-plus-function claim governed by

                                   2   35 U.S.C. § 112 ¶ 6 and if so, whether adequate structure is disclosed. Finjan points out that the

                                   3   word “means” does not appear in the claim language of the ’408 Patent and argues that Sonicwall

                                   4   cannot rebut the presumption against invoking § 112 ¶ 6. See Opening Br. at 20; see also

                                   5   Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015). Finjan contends that

                                   6   “rules accessor” is “[not] a nonce word because the term connotes a specific structure for

                                   7   identifying and providing access to information which in this case is access to the parser and

                                   8   analyzer rules.” See Opening Br. at 20. Finjan further argues that even if this term were a mean-

                                   9   plus-function term, it is not indefinite because “a rules accessor” alone “is sufficient structure.”

                                  10   See id. at 21 n.4; see also Reply Br. at 12.

                                  11          On the other hand, Sonicwall contends that the “rules accessor” limitation is governed by

                                  12   § 112 ¶ 6 because “‘rules accessor’ does not have a commonly understood meaning” and because
Northern District of California
 United States District Court




                                  13   the term is not viewed by those of skill in the art “to connote a particular structure.” See

                                  14   Responsive Br. at 20. Sonicwall further contends that “‘rules accessor’ is simply another way of

                                  15   saying ‘means for accessing rules’” with “no independent structural limitation.” See id. at 21.

                                  16   Sonicwall next argues that the ’408 Patent specification fails to disclose corresponding structure

                                  17   because “there is no mention made [] of a rules accessor” and because “the entire concept of rules

                                  18   being accessed is missing” as well as any “algorithm for performing the recited function.” See id.

                                  19                  a. Invoking 35 U.S.C. § 112 ¶ 6
                                  20          To determine whether a claim invokes § 112, the Court must determine if the claim

                                  21   limitation is drafted in the means-plus-function format. Here, the disputed claim limitation does

                                  22   not use the term “means.” Thus, there is a presumption that the limitation does not invoke § 112

                                  23   ¶ 6. See Williamson, 792 F.3d at 1348. However, this presumption is rebuttable and § 112 ¶ 6

                                  24   will apply “if the challenger demonstrates that the claim term fails to ‘recite sufficiently definite

                                  25   structure’ or else recites ‘function without reciting sufficient structure for performing that

                                  26   function.’” See id. at 1349 (internal citation omitted). For the reasons discussed below, the Court

                                  27   finds that Sonicwall has demonstrated that the claim term “fails to recite sufficiently definite

                                  28   structure” or “recites function without reciting sufficient structure for performing that function” to
                                                                                         29
                                   1   overcome this presumption.

                                   2          Sonicwall presents search results showing that neither “rules accessor” nor “accessor” are

                                   3   recognized terms or components in various computer, technical, or IT dictionaries. See McGrath

                                   4   Decl. ¶ 13, ECF 109-1; Ex. L to McGrath Decl., ECF 109-13. In response, Finjan cites the

                                   5   definition of “access” in a computer dictionary and argues that according to that definition the

                                   6   meaning of “rules accessor” is self-explanatory—that “it is a component that accesses the data.”

                                   7   See Reply Br. at 11–12; see also Webster’s New World Dictionary of Computer Terms (Sixth

                                   8   Edition), Ex. C to Kastens Decl., ECF 110-4. Finjan’s argument misses the point. The key

                                   9   question is not what the “rules accessor” accesses, but whether “rules accessor” is understood by a

                                  10   person of ordinary skill in the art as an identifiable structure. In other words, whether the words

                                  11   “rules accessor” or “accessor” “provide [] indication of structure” or instead merely “set[] forth the

                                  12   same black box recitation of structure for providing the same specified function as if the term
Northern District of California
 United States District Court




                                  13   ‘means’ had been used,” see Williamson, 792 F.3d at 1350. Sonicwall contends that “rules

                                  14   accessor” is a “nonce term” because it was “coined specifically for the patent” and “provides no

                                  15   direction as to a particular structure.” See Responsive Br. at 20–21 (internal quotation and citation

                                  16   omitted).

                                  17          Indeed, replacing “rules accessor for accessing [] rules” in claim 9 of the ’408 Patent with

                                  18   “means for accessing [] rules” does not alter the structure. Under either reading, the term is

                                  19   merely a description of the function performed. Put differently, “rules accessor” simply takes the

                                  20   function being performed and states it in terms of a device. See Advanced Ground Info. Sys., Inc.

                                  21   v. Life360, Inc., 830 F.3d 1341, 1348 (Fed. Cir. 2016) (finding “symbol generator” analogous to

                                  22   “means for generating symbols” on similar grounds). Accordingly, Finjan’s argument that “rules

                                  23   accessor” connotes specific structure through “access to the parser and analyzer rules” fails. See

                                  24   Opening Br. at 20. At bottom, “rules accessor” does not designate structure. Cf. Skky, Inc. v.

                                  25   MindGeek, s.a.r.l., 859 F.3d 1014, 1020 (Fed. Cir. 2017) (finding that “wireless device” is “used

                                  26   in common parlance . . . to designate structure) (internal citation omitted).

                                  27          The Court must additionally consider whether the claim language and specification

                                  28   “describe how the [rules accessor], by its interaction with the other components in the [scanner
                                                                                         30
                                   1   instantiator], is understood as the name for structure.” See Williamson, 792 F.3d at 1351. In

                                   2   Williamson, the Federal Circuit found that “the claim does not describe how the ‘distributed

                                   3   learning control module’ interacts with other components in the distributed learning control server

                                   4   in a way that might inform the structural character . . . or otherwise impart structure.” Id. at 1351.

                                   5   Instead, “portions of the claim [] describe certain inputs and outputs at a very high level.” Id.

                                   6   Likewise, here, the claim does not explain how the “rules accessor” interacts with other

                                   7   components (the tokenizer, parser, and notifier) of the “scanner instantiator” sufficient to impart

                                   8   structure. See ’408 Patent at 20:48–21:8. Although these components may depend on the output

                                   9   of the “rules accessor,” see., e.g., id. at 20:63–67 (parser operating “in accordance with the parser

                                  10   rules accessed by said rules accessor”), such interaction is only described at a high level and

                                  11   merely reflects the same black box recitation of structure provided by “rules accessor.”

                                  12          Finjan relies on Finjan, Inc. v. Proofpoint, Inc., 2015 WL 7770208 (N.D. Cal. Dec. 3,
Northern District of California
 United States District Court




                                  13   2015) for the proposition that claim 9 of the ’408 Patent provides “detailed context” sufficient to

                                  14   connote structure. See Opening Br. at 19–20. Proofpoint is inapposite. While the Proofpoint

                                  15   court found that the claim language “informs the [content processor]’s structural character,” see

                                  16   2015 WL 7770208, at *11, it did not rule that the claim language alone imparted sufficient

                                  17   structure. Instead, the Proofpoint court relied heavily on disclosures in the specification and

                                  18   figures to find sufficient structure for the disputed term “content processor.” See 2015 WL

                                  19   7770208, at *11 (identifying specific language and diagrams in the specification describing the

                                  20   content processor’s operation and interaction with other system components). Here, unlike in

                                  21   Proofpoint, the ’408 Patent specification is silent as to the disputed functional term. Moreover,

                                  22   the tokenizer, parser, and notifier of claim 9 simply act in accordance with the outputs of the

                                  23   “rules accessor” and do not serve to inform or “to cabin the scope of the functional term” itself,

                                  24   see Diebold Nixdorf, Inc. v. Int’l. Trade Comm’n, 899 F.3d 1291, 1300–01 (Fed. Cir. 2018). Thus,

                                  25   the “rules accessor” could be any structure capable of performing the claimed function and lacks

                                  26   structural meaning. See id. at 1301.

                                  27                  b.    Disclosure of corresponding structure
                                  28          Having found that the disputed term invokes § 112 ¶ 6, the Court next determines whether
                                                                                         31
                                   1   the specification discloses sufficient structure that corresponds to the claimed function. This is a

                                   2   two-step process. “The court must first identify the claimed function.” Williamson, 792 F.3d

                                   3   at 1351. “Then, the court must determine what structure, if any, disclosed in the specification

                                   4   corresponds to the claimed function.” Id. “If the patentee fails to disclose adequate corresponding

                                   5   structure, the claim is indefinite.” Id. For the reasons discussed below, the Court finds that the

                                   6   ’408 Patent specification fails to disclose sufficient structure that corresponds to the claimed

                                   7   function in the disputed term.

                                   8          Finjan argues that the claimed function is “accessing data, which in this case are the parser

                                   9   and analyzer rules.” See Reply Br. at 12. Sonicwall contends that the function is simply the

                                  10   portion of the claim language “for accessing parser rules and analyzer rules for the specific

                                  11   programming language.” See Responsive Br. at 18; see also ’408 Patent at 20:53–54. The Court

                                  12   agrees with Sonicwall. Finjan’s “accessing data” proposal is overbroad. Claim 9 makes clear that
Northern District of California
 United States District Court




                                  13   the “rule accessor” is specifically “for accessing parser rules and analyzer rules for the specific

                                  14   programming language.” See ’408 Patent at 20:53–54. Accordingly, the Court adopts Sonicwall’s

                                  15   proposed function with the exception of dropping the word “for” at the beginning of Sonicwall’s

                                  16   proposal.

                                  17          The Court next looks to the specification for structure corresponding to the claimed

                                  18   function. The specification refers to “use of a set of language-specific rules,” see, e.g., id. at 6:19–

                                  19   20, but makes no mention of an “accessor,” “rules accessor,” or the concept of accessing rules, see

                                  20   generally ’408 Patent Specification. Finjan makes two arguments in support of its position that

                                  21   the specification adequately discloses structure. Neither is persuasive.

                                  22          First, Finjan argues that under In re Katz Interactive Call Processing Pat. Litig., 639 F.3d

                                  23   1303 (Fed. Cir. 2011), “no explicit structure for accessing data would be required, as accessing the

                                  24   described parser rules and analyzer rules[] is a known concept of computer operation,” see Reply

                                  25   Br. at 12. The Court disagrees. Katz held that a standard microprocessor can serve as sufficient

                                  26   structure for “functions [that] can be achieved by any general purpose computer without special

                                  27   programming.” 639 F.3d at 1316. The Katz court held that claim terms involving basic

                                  28   “processing,” “receiving,” and “storing” functions were not necessarily indefinite because a
                                                                                         32
                                   1   general purpose computer need not “be specially programmed to perform the recited function.”

                                   2   Id. The Federal Circuit has since clarified that the Katz exception is “narrow” and applies “only in

                                   3   the rare circumstances where any general-purpose computer without any special programming can

                                   4   perform the function.” See Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1364

                                   5   (Fed. Cir. 2012) (declining to apply the Katz exception to the function of “controlling the adjusting

                                   6   means”).

                                   7          Here, the claimed function of “accessing parser rules and analyzer rules for the specific

                                   8   programming language” is not a basic “processing” or “storing” function or the like that could be

                                   9   performed on a general-purpose computer, see Katz, 639 F.3d at 1316. Instead, the function

                                  10   would require special programming adapted to specific requirements—e.g., the ability to access

                                  11   “parser rules” and “analyzer rules,” which are patent specific. See Ergo, 673 F.3d at 1365 (“A

                                  12   specially adapted computer is not a general-purpose computer.”). Thus, the narrow Katz exception
Northern District of California
 United States District Court




                                  13   does not apply.

                                  14          Second, Finjan argues that the specification discloses sufficient structure by way of an

                                  15   “ARB rule file” and “an internal table, for rules to store and access variables.” See ’408 Patent at

                                  16   10:4–7, 13:1–2; see also Reply Br. at 12. The Court has reviewed the cited portions of the

                                  17   specification and is not persuaded. The “ARB rule file” refers to “parser_rules” and

                                  18   “analyzer_rules” but does not include or discuss a concept or manner of accessing those rules. See

                                  19   ’408 Patent at 10:4–9. Likewise, the cited “internal table, for rules . . .” does not concern

                                  20   accessing parser rules or analyzer rules but is instead a “symbol table” related to pattern

                                  21   recognition by a parsing rule. See ’408 Patent at 8:46–48, 12:64–13:2. Accordingly, the

                                  22   specification lacks the requisite structure.

                                  23          In sum, the Court finds that the ’408 Patent specification fails to disclose sufficient

                                  24   structure corresponding to the function of “accessing parser rules and analyzer rules for the

                                  25   specific programming language.”

                                  26                  c.    Conclusion
                                  27          Because the specification of the ’408 Patent does not disclose sufficient structure for the

                                  28   “rules accessor” functional term and claim 9 includes this term, claim 9 is indefinite under 35
                                                                                         33
                                   1   U.S.C. § 112 ¶ 2.

                                   2          E.    Disputed terms in the ’968 Patent
                                   3          The ’968 Patent provides a system and method of managing cached content in relation to

                                   4   multiple security policies by, inter alia, providing a “policy-based index . . . indicating

                                   5   allowability of cached content relative to a plurality of policies.” See id. at 1:63–2:7. A cache

                                   6   manager may then utilize the policy-based index to determine whether cached content is allowable

                                   7   for a different user than the original user who requested it and block cached content from being

                                   8   delivered to users for whom it is not allowed. Id. at 2:7–11. The parties dispute two terms in the

                                   9   ’968 Patent. Both terms appear in claim 1, which recites:

                                  10          1. A policy-based cache manager, comprising:

                                  11                  a memory storing a cache of digital content, a plurality of policies, and a policy
                                                      index to the cache contents, the policy index including entries that relate cache
                                  12                  content and policies by indicating cache content that is known to be allowable
Northern District of California
 United States District Court




                                                      relative to a given policy, for each of a plurality of policies;
                                  13
                                                      a content scanner, communicatively coupled with said memory, for scanning a
                                  14                  digital content received, to derive a corresponding content profile; and
                                  15                  a content evaluator, communicatively coupled with said memory, for determining
                                                      whether a given digital content is allowable relative to a given policy, based on the
                                  16                  content profile, the results of which are saved as entries in the policy index.
                                  17   ’968 Patent at 9:47–62 (emphasis added). Each term is discussed in turn.

                                  18                1. “polic[y/ies]” (claims 1 and 13)
                                  19          Finjan’s Proposal               Sonicwall’s Proposal              Court’s Construction
                                        No construction necessary—        “rule(s) or set(s) of rules that   “rule(s) for managing a
                                  20    plain and ordinary meaning        determine whether a piece of       security system”
                                                                          content can be accessed by a
                                  21    Alternatively:                    user”
                                        “a rule or rules for managing
                                  22    a security system”

                                  23          At the Hearing Finjan clarified it is alternatively seeking a construction of “a rule or rules

                                  24   for managing a security system.” See Hearing Tr. at 60:12–15; see also Reply Br. at 12. Finjan

                                  25   argues that the ’968 Patent specification includes examples where the term “policy” generally

                                  26   refers to rules for managing a security system and that Sonicwall’s proposal reads in limitations

                                  27   not present in the claim language. See Opening Br. at 21–22. Sonicwall counters that “[t]he

                                  28   Federal Circuit – and Finjan – previously agreed with Sonicwall’s proposed construction.” See

                                                                                         34
                                   1   Responsive Br. at 22 (citing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1308 (Fed. Cir.

                                   2   2018)). Sonicwall also argues that its proposed “piece of content” and “accessed by a user”

                                   3   limitations are consistent with the “purpose of the invention [the ’968 Patent].” See Responsive

                                   4   Br. at 23–24.

                                   5          As an initial matter, the Court is not persuaded that Sonicwall’s proposed construction is

                                   6   dictated by the Federal Circuit’s statement that “[t]he patentee agrees that a ‘policy’ is a rule or set

                                   7   of rules that determines whether a piece of content can be accessed by a user,” see Finjan, Inc. v.

                                   8   Blue Coat Sys., Inc., 879 F.3d 1299, 1308 (Fed. Cir. 2018) (finding that Blue Coat was entitled to

                                   9   JMOL of non-infringement of claim 1 of the ’968 Patent). Although Finjan apparently agreed

                                  10   with such a description before the Federal Circuit, the context here is entirely different. First, the

                                  11   Federal Circuit was reviewing the district court’s ruling on post-trial motions for judgment as a

                                  12   matter of law, not claims construction. Moreover, “polic[y/ies]” was not construed. Second, the
Northern District of California
 United States District Court




                                  13   Federal Circuit’s order does not specify whether Finjan agreed that the recited description

                                  14   captured the full scope of the claim term “policy,” or whether Finjan was asked that question.

                                  15   Indeed, the crux of the instant dispute is whether “polic[y/ies]” captures only what Sonicwall

                                  16   proposes or Finjan’s more broad alternative construction.

                                  17          Turning to the question of term scope, the Court finds that Sonicwall’s proposed

                                  18   construction is impermissibly narrow. The intrinsic record simply does not limit “polic[y/ies]” to

                                  19   rules that determine whether a piece of content can be accessed by a user. Instead, the term also

                                  20   more generally contemplates rules for managing a security system. See, e.g., ’968 Patent at 3:65–

                                  21   4:1 (“The policy may, for example, indicate which URL’s are to be blocked or which computer

                                  22   viruses are known and should thus be blocked.”). As another example, a policy may contain

                                  23   “URL filtering [] used to block ‘undesirable’ web pages from being delivered.” See id. at 1:40–42.

                                  24   In other words, a policy may firewall certain sources at the outset and therefore is not limited to

                                  25   determining whether a piece of content can be accessed by a user. Accordingly, Sonicwall’s

                                  26   proposal is inapposite.

                                  27          In sum, the Court adopts Finjan’s alternative proposed construction with a minor

                                  28   grammatical alteration to read “rule(s) for managing a security system.”
                                                                                         35
                                   1                 2. “[content] profile” (claims 1 and 13)

                                   2          Finjan’s Proposal                Sonicwall’s Proposal              Court’s Construction
                                        No construction necessary—         “a set of characteristics or       “information describing the
                                   3    plain and ordinary meaning         qualities that identify a type     received content”
                                                                           or category of digital content”
                                   4    Alternatively:
                                        “information describing the
                                   5    received content”

                                   6          Discussion at the Hearing narrowed this dispute. Although not apparent in its briefing,

                                   7   Finjan clarified it is alternatively seeking a construction of “information describing the received

                                   8   content.” See Hearing Tr. at 75:11–13, 81:6–11; see also Reply Br. at 14. Sonicwall argued that a

                                   9   “plain and ordinary” construction is not helpful but indicated that Finjan’s alternative construction

                                  10   is not “far off” Sonicwall’s proposal. See Hearing Tr. at 77:20–24. The Court agrees that a plain

                                  11   and ordinary construction would not be helpful to the jury due to commonplace definitions of

                                  12   “profile” or “content profile” that may conflate with the term as used in the ’968 Patent. Thus, the
Northern District of California
 United States District Court




                                  13   Court analyzes Finjan’s alternative construction vs. Sonicwall’s proposed construction.

                                  14          Finjan argues that “Sonicwall’s proposed construction . . . includes a number of limitations

                                  15   that are not supported by the intrinsic record.” See Opening Br. at 23. Finjan further argues that

                                  16   Sonicwall’s construction is based “on a construction adopted by the PTAB during an IPR, who in

                                  17   turn relied on a dictionary definition . . . . [that] includes requirements that are inconsistent with

                                  18   the specification.” See Reply Br. at 14. Sonicwall counters that its proposal is based on the

                                  19   construction adopted by the PTAB in two IPR proceedings and that “the ‘content profile’ must

                                  20   contain information that can be compared to a policy to determine whether the content is

                                  21   allowable.” See Responsive Br. at 25.

                                  22          Quite frankly, the Court does not see a great deal of space between Finjan’s alternative

                                  23   construction and Sonicwall’s proposed construction. Both use broad language—Finjan proposes

                                  24   “information” and Sonicwall proposes “characteristics or qualities.” Indeed, “content profile” as

                                  25   used in the ’968 Patent is a broad term—claim 1 outlines that the content profile corresponds to

                                  26   “digital content received.” See ’968 Patent at 9:55–57; see also ’968 Patent at 8:27–28 (“[T]he

                                  27   content filter scans content [] to derive a profile thereof.”). The Court agrees with Sonicwall that

                                  28   the “content profile” must contain information that can be compared to a policy to determine

                                                                                          36
                                   1   whether the content is allowable. See ’968 Patent at 9:57–61 (“determining whether a given

                                   2   digital content is allowable relative to a given policy, based on the content profile . . .)

                                   3   (emphasis added). However, Finjan’s alternative construction includes this requirement by

                                   4   construing “content profile” as “information describing the received content.” See Reply Br.

                                   5   at 14. Accordingly, the Court need not rely on Sonicwall’s proposal which is based on the

                                   6   PTAB’s dictionary-guided construction. See Philips, 415 F.3d at 1318.

                                   7          All in all, the Court finds that Finjan’s alternative construction is consistent with the

                                   8   intrinsic record and more helpful to the jury than Sonicwall’s proposal. Accordingly, the Court

                                   9   adopts Finjan’s alternative construction.

                                  10          //

                                  11          //

                                  12          //
Northern District of California
 United States District Court




                                  13          //

                                  14          //

                                  15          //

                                  16          //

                                  17          //

                                  18          //

                                  19          //

                                  20          //

                                  21          //

                                  22          //

                                  23          //

                                  24          //

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         37
                                   1   V.    ORDER

                                   2         As set forth above, the Court construes the disputed terms as follow:

                                   3   Claim Term                                              Court’s Construction
                                       “mobile protection code”                                “code that, at runtime, monitors or intercepts
                                   4                                                           actually or potentially malicious code
                                       (’633 Patent, claims 1, 8, and 14);                     operations without modifying the executable
                                   5   (’822 Patent claims 1 and 9)                            code”

                                   6                                                           where the mobile protection code itself must
                                                                                               be executable
                                   7   “A computer program product, comprising a               The typographical error in the preamble is
                                       computer usable medium having a computer                corrected to read:
                                   8   readable program code therein, the computer
                                   9   readable program code adapted to be executed            “A computer program product, comprising a
                                       for computer security, the method comprising:”          computer usable medium having a computer
                                  10                                                           readable program code therein, the computer
                                       (’633 patent, claim 14)                                 readable program code adapted to be
                                  11                                                           executed for computer security, comprising:”
                                       “means for receiving a Downloadable”                    Function: receiving a Downloadable
                                  12
Northern District of California
 United States District Court




                                       (’844 Patent, claim 43)                                 Structure: Downloadable file interceptor
                                  13
                                       “means for generating a first Downloadable              Function: generating a first Downloadable
                                  14   security profile that identifies suspicious code        security profile that identifies suspicious code
                                       in the received Downloadable”                           in the received Downloadable
                                  15
                                                                                               Structure: content inspection engine
                                       (’844 Patent, claim 43)
                                  16                                                           programmed to perform the algorithm
                                                                                               disclosed at col. 8, lines 51–60 of the ’844
                                  17                                                           Patent
                                       “means for linking the first Downloadable               Function: linking the first Downloadable
                                  18
                                       security profile to the Downloadable before a           security profile to the Downloadable before a
                                  19   web server makes the Downloadable available             web server makes the Downloadable
                                       to web clients”                                         available to web clients
                                  20
                                       (’844 Patent, claim 43)                                 Structure: content inspection engine
                                  21                                                           programmed to perform step 630 of Fig. 6,
                                  22                                                           disclosed at col. 8, lines 65–67 and col. 6,
                                                                                               lines 13–20 of the ’844 Patent.
                                  23                                                           Specifically, attaching a Downloadable
                                                                                               security profile to the Downloadable (col. 8,
                                  24                                                           lines 65–67 and col. 6, lines 13–18) or
                                                                                               attaching to the Downloadable a pointer that
                                  25                                                           points to a stored Downloadable security
                                  26                                                           profile (col. 6, lines 18–20).

                                  27   “destination computer”                                  No construction necessary—plain and
                                                                                               ordinary meaning
                                  28   (’926 Patent, claim 22)
                                                                                          38
                                        “instantiating, by the computer, a scanner for          “substituting specific data, instructions, or
                                   1    the specific programming language” /                    both into a scanner to make it usable for
                                   2    “instantiating a scanner for the specific               scanning the specific programming language”
                                        programming language”
                                   3
                                        (’408 Patent, claims 1, 9, and 22)
                                   4    “a rules accessor for accessing parser rules and        Function: accessing
                                        analyzer rules for the specific programming             parser rules and analyzer
                                   5
                                        language”                                               rules for the specific programming language
                                   6
                                        (’408 Patent, claim 9)                                  Structure: indefinite under § 112(2) for
                                   7                                                            failure to disclose corresponding structure
                                        “polic[y/ies]”                                          “rule(s) for managing a security system”
                                   8
                                        (’968 Patent, claims 1 and 13)
                                   9    “[content] profile”                                     “information describing the received content”
                                  10
                                        (’968 Patent, claims 1 and 13)
                                  11
                                              The Court also adopts the following constructions that the parties agreed to in their Joint
                                  12
Northern District of California




                                       Claim Construction Statement:
 United States District Court




                                  13
                                         Claim Term                            Agreed Construction
                                  14
                                         “Downloadable”                        “an executable application program, which is downloaded
                                  15                                           from a source computer and run on the destination computer”
                                         (’844 Patent, claims 1, 15, 41, 43;
                                  16     ’494 Patent, claim 10;
                                         ’780 Patent, claims 1, 9, 17;
                                  17     ’926 Patent, claim 22)
                                         “database”                            “a collection of interrelated data organized according to a
                                  18
                                                                               database schema to serve one or more applications”
                                         (’494 Patent, claim 10;
                                  19     ’926 Patent, claim 22;
                                         ’305 Patent, claims 1, 13)
                                  20
                                         “means for fetching at least one      Function: fetching at least one software component identified
                                  21     software component identified by      by the one or more references
                                         the one or more references”
                                  22
                                         (’780 Patent, claim 17)               Structure: ID generator programmed to perform the
                                  23                                           algorithm of step 820 disclosed in the ’780 Patent at Fig. 8;
                                                                               9:62–64; and 4:56–66.
                                  24
                                         “means for obtaining a                Function: obtaining a Downloadable that includes one or
                                  25     Downloadable that includes one        more references to software components required to be
                                         or more references to software        executed by the Downloadable
                                  26     components required to be
                                         executed by the Downloadable”
                                                                               Structure: ID generator programmed to perform the
                                  27
                                         (’780 Patent, claim 17)               algorithm of step 810 disclosed in the ’780 Patent at Fig. 8;
                                  28                                           9:60–62; and 4:50–54.

                                                                                           39
                                   1     “parse tree”                     “a hierarchical structure of interconnected nodes built from
                                                                          scanned content”
                                   2     (’408 Patent, claims 1, 9, 22)

                                   3     “policy index”                   “a data structure indicating allowability of cached content
                                                                          relative to a plurality of policies”
                                   4     (’968 Patent, claim 1)
                                   5

                                   6

                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: March 26, 2019
                                   9
                                                                                   ______________________________________
                                  10
                                                                                   BETH LABSON FREEMAN
                                  11                                               United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   40
